DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/1/2022, claims 1, 3-9, 11-17, and 19-20 are pending, wherein 1, 3, 4, 5, 8, 9, 11, 12, 13, 14, 16, 17, 19, and 20 are amended, claims 2, 10, and 18 are canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 is directed to an abstract idea without significantly more:
Claim 1 recites in part: “…generating a dynamic threshold based on a seasonal pattern detected in a training time series of data values corresponding to a metric associated with a first computing resource, wherein the training time series of data values are associated with a training phase; determining a confidence level based on a number of data values in the seasonal pattern and a time period associated with the seasonal pattern; determining, based at least on the confidence level, a testing statistical feature for a testing time series of data values received after the training phase; generating an adjusted dynamic threshold by adjusting the dynamic threshold based on the testing statistical feature; monitoring the metric associated with the first computing resource to determine that the metric exceeds the adjusted dynamic threshold; and providing an indication based at least on determining that the metric exceeds the adjusted dynamic threshold…” These limiitations as drafted, are directed to process of (1) generating a monitoring threshold based receiving series of data value , (2) adjusting the dynamic threshold based on confidence of the detected pattern (3) monitoring a system metric in relation to the dynamic threshold and provide an indication when the metric does not conform to the threshold, which, under the broadest reasonable interpretation, reasonably covers concepts performed in the human mind with the aid of pen and paper through the observation, evaluation, judgement, and/or opinion.  That is, nothing in the claim element precludes the steps from practically being performed in the mind and/or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components performing the steps, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: "providing an indication based at least on determining that the metric exceeds the adjusted dynamic threshold, the indication causing an allocation of a second computing resource…” The “providing an indication …causing an allocation of a …computing resource”  do nothing more than reciting a generic applied to step to the judicial exception, such as result oriented solutions and lacked details as to how the computer performed the modifications, which was equivalent to the words “apply it”. See MPEP 2106.05(f).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. in particular, the providing of an indication causing an allocation of a second computing resource do not amount to an inventive concept since the courts have found result oriented solutions that lacked details as to how the computer performed the modifications is no more than an applied to step.  See MPEP 2106.05(f).  As such, claim 1 is not patent eligible.
Claim 9 and 17 are not patent eligible for the same reasons given for claim 1, wherein processor circuit and memory amount to no more than mere instructions to apply the exception using a generic computer component, computer readable storage-medium is merely a generic computer component for applying the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, claims 9 and 17 are also not patent eligible. 
Dependent claims 2-8 do not add any steps or elements when considered both individually and as a combination that would convert claims into patent-eligible subject matter.  For example, claims 2-5 are directed to further details in the analysis of the data and claims 6-7 are directed to notifying a human of the result in a particular state, and claim 8 is a generic step of instructing the system to always add resource that does not utilize the result of the analysis.  Similarly, dependent claims 10-16 and 18-20 do not add any steps or elements when considered both individually and as a combination that would convert claim 9 and 17 respectively into patent-eligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17, and 19-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are unclear and indefinite:
As for claim 1, it is unclear what is meant by “determining, based at least on the confidence level, a testing statistical feature for a testing time series of data value received after the training phase…generating an adjusted dynamic threshold by adjusting the dynamic threshold based on the testing statistical feature…” because the present application’s specification explicitly states that the testing statistical feature is the dynamic threshold, and the second statistical feature corresponding to the subsequent time series of data values to be received after the training phase is the adjusted dynamic threshold (paragraph 138, “the first statistical feature (i.e., dynamic threshold)….second statistical feature (i.e., adjusted dynamic threshold 1704) is estimated for a subsequent time series of data values…received after the training phase…”).  Specifically, generating a already determined value because the claimed invention generate an adjusted dynamic threshold which is one and the same as the already determined testing statistical feature…and the generating is based on the testing statistical feature that is one and the same as the value trying to be generated.  In another word, the testing statistical feature is one and the same as the adjusted dynamic threshold, determining the testing statistical feature is generating the adjusted dynamic threshold.  Therefore, it is entirely unclear what is the functional distinction between the statistical feature determined and the generated adjusted dynamic threshold as they appear to be one and the same.  Moreover, it is entirely unclear what is the functionality of the generating step when the generated object is one and the same as the object it is based on.  For the purpose of examination, Examiner assume a testing statistical feature and adjusted dynamic threshold is one and the same.
As for claims 9 and 17, they contain the same defect as claim 1 above.  Thus, they are rejected under the same rationales.
As for claims 3-8, 11-16, and 19-20, they are rejected for failure to cure the defect of the claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salunke et al. (US PGPUB 2018/0039555).

As for claim 1, Salunke teaches a method, comprising:
generating a dynamic threshold [upper limit 404 and lower limit 406] based on a seasonal pattern [seasonal patterns] detected in a training time series of data values [historical resource metric data] corresponding to a metric associated with a first computing resource [host CPU utilization rate], wherein the training time series of data values are associated with a training phase (Fig. 4 and 5, and paragraph 71-72 and 75-81.  “…baseline model generated from historical resource metric data…uncertainty interval is defined by upper limit 404 and lower limit 406…upper limit and lower limit maybe determined independently for different seasonal patterns different uncertainties maybe detected for different respective seasonal patterns due to the variation and distribution of values that are associated with each seasonal pattern…”  (paragraphs 71-72).  Application of the baseline model and different seasonal limits is described in detail associated with Fig. 5 and paragraphs 75-81);
determining a confidence level [uncertainty interval] based on a number of data values in the seasonal pattern and a time period associated with the seasonal pattern (paragraph 80, “…determines an uncertainty interval based on a seasonal pattern associated…” teaches determining the confidence level.  in view of paragraph 100, “as more samples are received, uncertainty intervals may …narrow as seasonal patterns become more defined…” teaches the number of data values is considered in the determination of the uncertainty level, further in view of paragraph 101, “…chart 900 depicts a training set with 5 days of sample values…as more time-series data is received…chart 920 depicts thirty-one days of sample values used to update the baseline model…” teaches a different length of time period associated with the seasonal pattern affects the uncertainty level as well.  It would be obvious to a person of ordinary skill in the art before the effective filing date of the application to in corporate both the number of data points and a time period associated with the seasonal pattern to determine the confidence level because both values are variables to determine a confidence level for a set of training data. Alternatively, paragraph 102 teaches a different aspect of the time period associated with the seasonal pattern that also contributes to determining the confidence level, “…alternatively, the baseline maybe updated to represent other seasonal durations (e.g., bi-weekly, monthly, semi-annually, holidays…”).  
determining, based at least on the confidence level [uncertainty level], a testing statistical feature [updated upper limit/ updated lower limit] for a testing time series of data values received after the training phase (paragraphs 99-101 in view of paragraphs 80-81.  “once the …values…and intervals have been determined, the process computes an upper limit and lower limit…” in view of “…baselines are continuously or periodically updated as new time-series data is received from targets 112 a-i…responsive to receiving new time series data, the training process may re-execute to adjust a previously generated baseline model…” and “…evolution of a baseline model…a trained baseline model having upper limit 912 and lower limit 914…as more time-series data is received, seasonal patterns are extrapolated and modelled…updated upper limit 932 and lower limit 934…” teaches a new time-series data, which is clearly after the historical data series, is used to generate a new testing statistical feature utilizing the updated model.  In view of “the size of the uncertainty interval may vary from seasonal pattern to seasonal pattern based on variation and uncertainty amongst the data points….once the baseline values and uncertainty intervals have been determined, the process computes an upper limit and lower limit….computed by substracting the lowest value in the prescribed window by the uncertainty...upper limit …computed by…” teaches the testing statistical feature is determined based on the uncertainty level.)
generating an adjusted dynamic threshold [updated upper limit/updated lower limit] by adjusting the dynamic threshold based on the testing statistical feature [upper limit/lower limit] (paragraphs 72, 99 and 101, “upper limit 404 and lower limit 406 maybe determined” teaches the thresholds are set and “baselines are…updated as new time-series data is received…” teaches it is based on the data after the training set, and “…upper limit 912 and lower limit 914…updated baseline model…updated upper limit 932 and lower limit 934” teaches the adjusted dynamic threshold is generated by changing the dynamic threshold to the updated upper limit/updated lower limit which are the testing statistical feature determined, thus based on it.);
monitoring the metric associated with the computing resource to determine whether the metric exceeds the adjusted dynamic threshold (paragraph 82, “…compares the evaluation data point to determine whether the limits have been crossed…if the evaluation data point falls outside the conforming range of values that are between the two limits, then the process classifies the evaluation data point as anomalous…”  Points outside the two limits are considered to exceed the adjusted dynamic threshold.); and
provide an indication [anomalous/alert] based at least on determining that the metric exceeds the adjusted dynamic threshold, the indication causing an allocation of a second computing resource (paragraph 83 and 85, “…if the evaluation data point is classified as anomalous….a single anomalous data point maybe classified as significant and trigger a responsive action….”  triggers a responsive action …may include….deploying additional resources …”).

As for claims 9 and 17, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 3, Salunke also teaches wherein the dynamic threshold is adjusted a first amount based on the confidence level being relatively high, and wherein the dynamic threshold is adjusted a second amount based on the confidence level being relatively low, wherein the first amount is less than the second amount (paragraphs 80-81 in view of paragraph 72 and 100-101.  the dynamic threshold is generated by adding and subtracting the uncertainty interval.  where the uncertainty level is high, the range of the limits are high, and when uncertainty level is low, the adjustment level is low).

As for claims 11 and 19, they are the system and product claims of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Salunke also teaches determining a training statistical feature associated with the training time series of data values, the dynamic threshold being generated based on the training statistical feature (paragraph 79 in view of 66, “…determines the lowest and highest values of the seasonal baseline model ….maybe determined using the holt-winters model or other seasonal baseline models…”  the statistical model is described in paragraph 66, and generic statistical feature associated with the time series of data values as claimed without specificity can be read upon by any number of statistical features recited in the prior art equation, including local mean level, trend of the Holt-Winters model, or variables used in any other well-known models discussed by prior art, including autoregressive integrated moving average models)
the testing statistical feature is further determined based on the training statistical feature (paragraph 80-81.  Examiner note, nowhere in the specification teaches how to incorporate the training statistical feature into the calculation of testing statistical feature other than a recitation of based on the first statistical feature and confidence level (paragraph 136).  Moreover, the testing statistical feature and training statistical feature are described as separate entities in other parts of the specification, where the only relation ship is the statistical feature (i.e. dynamic threshold 14316) is replaced with a second statistical feature (adjusted dynamic threshold 1704) (paragraph 139).  consequently the claimed limitation is understood as replacing with the testing statistical feature.).

As for claims 12 and 20, they are the system and product claims of claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Salunke teaches the training statistical feature is a first interpercentile range associated with the training time series of data values received during the training phase (paragraph 79 in view of 66, Prior art teaches the method can utilize the well-known Holt-Winters model.  It is well known in the art that the Holt-winters model utilizes the concept of percentile associated with the data for forecasting.  See, e.g., Examiner search result on “Holt-winters percentile” for discussion of percentile in the forecasting model), 
the testing statistical feature is a second interprecentile range that is estimated for the testing time series of data values received after the training phase (paragraphs 99-101, new data series are clearly used to generate an updated model associated with a testing statistical feature different than the training one, with different upper limit and lower limit, where the upper limit and lower limits are based on the uncertainty level of the updated model.  See, e.g., paragraphs 80-81).

As for claim 13, it contain similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 6, Salunke also teaches providing the indication includes issuing an alert (paragraph 57 and 85, “…generating an alert…”).

As for claims 14, they are the system and product claims of claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 7, Salunke also teaches the indication comprises at least one of: an e-mail message; a telephone call; or a short messaging service message.

As for claims 15, they are the system and product claims of claim 7 above.  Thus, they are rejected under the same rationales.

As for claim 8, Salunke also teaches the indication causes an automatic allocation of additional computing resources (paragraph 85, “…responsive action….deploying additional resources…”).

As for claims 16, they are the system and product claims of claim 8 above.  Thus, they are rejected under the same rationales.


Response to Arguments
Applicant's arguments filed on 9/1/2022 have been fully considered but they are not persuasive.
Applicant argues in the remark dated 9/1/2022:
Argument I: “…Examiner amounts the claimed features to simply collecting, analyzing, and displaying information …is an over simplification of the claims at least because each of the independent claims are directed to computer focused steps that account for a baseline error for generating thresholds used in a monitoring alerting system…do not amount to simply collecting, analyzing and displaying information.  (App. Arg. Pg. 13)
Argument II: “…uncertainty intervals in Salunke are based on a distribution of values in a seasonal pattern, not a number of samples/values in the time series data or a time period associated with the seasonal pattern…” (App. Arg. Pg. 16)
Examiner respectfully disagrees for the following reasons
Regarding Argument I, see paragraph 5-6 above.  In addition, Examiner note applicant argument that the claims are directed to computer focused steps that account for a baseline error to generating thresholds amounts to no more than the input data is computer related.  the substantive steps of generating/determining in response to receiving the training and subsequent steps are steps which can be performed in the mind with help of pen and paper.  Thus, they amount to no more than a mental process performed in the computer.  In addition, the result of the mental process leads to steps to generically apply the result of the mental process into a generic computer system.  Consequently, Applicant’s argument is not persuasive.
Regarding Argument II, see paragraph 12 above.  In addition, Examiner note that applicant’s argument selectively ignores the teachings of the prior art. Prior art explicitly teaches consideration of the number of data points in the level of confidence level with respect to the data (paragraph 80 and 100).  In addition, in 2 different aspects, prior art teaches the time period associated with the seasonal pattern affects it the calculation of the uncertainty interval (paragraph 101 teaches different uncertainty levels corresponds to different number of days associated with the seasonal pattern data used, and paragraph 102 teaches the model and associated uncertainty level can change according to a time period associated with the seasonal pattern.  Consequently, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199